Citation Nr: 9925653	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an assignment in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to herbicides 
(hereinafter "peripheral neuropathy"). 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in December 
1996 and January 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi, which 
denied service connection for peripheral neuropathy and a 
disability rating in excess of 30 percent for PTSD, 
respectively.

During the pendency of this appeal, a November 1998 rating 
decision increased the veteran's disability rating for PTSD 
to 50 percent.  Inasmuch as the veteran has continued to 
express dissatisfaction with the 50 percent rating, has 
otherwise not withdrawn his appeal for the assignment of a 
disability rating in excess of 50 for service-connected PTSD, 
and in light of the fact that the maximum schedular 
disability rating has not been assigned to date, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, 
the Board notes that the issue of entitlement to an 
assignment of a disability rating in excess of 50 percent for 
PTSD will be addressed in the Remand portion of this 
decision.

The Board further notes that the veteran appeared and 
testified at a June 1999 Travel Board hearing before the 
undersigned Board Member.  The hearing transcript reflects 
that the veteran withdrew his appeal regarding his claim for 
a disability rating in excess of 10 percent for the residuals 
of a gunshot wound of the right posterior thigh.  Therefore, 
that issue is no longer in appellate status.  38 C.F.R. 
§ 20.204 (1998).


FINDING OF FACT

There is no medical evidence linking the veteran's peripheral 
neuropathy to his period of active military service, due to 
herbicide exposure or otherwise.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1997).  Moreover, a veteran who served in Vietnam 
during the period January 9, 1962 through May 7, 1975 is 
presumed to have been exposed to certain herbicides.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307(a)(6) 
(1998).  A veteran's exposure to the herbicide Agent Orange 
will be presumed if the veteran suffers from one of the 
presumptive diseases listed under 38 C.F.R. § 3.309(e) 
(1998).  See McCartt v. West, No. 97-1831 (U.S. Vet. App. 
Feb. 8, 1999).  The presumptive diseases include acute and 
subacute peripheral neuropathy, which must become manifest to 
a degree of 10 percent or more within a year (emphasis added) 
after separation from service.  38 C.F.R. § 3.307(a)(6) (ii).  
Furthermore, for the purposes of the presumptive diseases 
regulations, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to herbicides and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
note 2 (1998). 

The threshold question which must be answered by the Board is 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own. Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  While the claim need not be conclusive, it must 
be accompanied by supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has recently indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity  provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The service medical records (SMRs) are devoid of any 
indication that the veteran complained of, was treated for, 
or diagnosed with, peripheral neuropathy.  Moreover, the 
veteran's April 1969 examination upon discharge from service 
clinically evaluated the veteran's neurological system as 
normal. 

A November 1995 VA electromyogram/nerve conduction study 
(EMG/NCV) interpretation was suggestive of mild axonal motor 
and sensory neuropathy of the lower extremities.  Subsequent 
VA treatment records for the period November 1995 to April 
1996 show the veteran received continued treatment for mild 
peripheral neuropathy. 

An August 1996 VA EMG/NCV diagnosed the veteran with mild 
axonal motor/sensory neuropathy.  A contemporaneous VA 
neurological examination report stated that the veteran 
complained of a burning sensation in the lower extremities.  
The diagnoses included peripheral neuropathy of the lower 
extremities by history.  A November 1996 addendum to the 
August 1996 neurological examination opined that it was 
unlikely that the mild axonal bilateral neuropathy of the 
lower extremities was caused by a war injury and that the 
disorder is a fairly common neuropathic change with 
nonspecific connotation, with a myriad of causes.  

February 1997 VA treatment records show the veteran was seen 
concerning his peripheral neuropathy.  A June 1997 VA EMG/NCV 
reported an interpretation consistent with mild axonal 
neuropathy.  August 1997 VA treatment records show the 
veteran was seen for his peripheral neuropathy.

A September 1998 VA general medical examination report 
recounted the veteran's complaints of numbness all over his 
body, and of spells of neuropathy in various extremities 
lasting up to three hours, even though he takes his 
prescriptions for Gabapentin and Neurontin.  The examiner 
noted the veteran's medical records contained EMGs/NCSs in 
1995, 1996, and 1997, which revealed both sensory and motor 
axonal neuropathy, and peripheral neuropathy of undetermined 
etiology.  The diagnoses included peripheral neuropathy 
affecting all extremities, with associated loss of strength, 
numbness, and burning sensations.

Upon review of the record, Board finds that the veteran's 
claim of service connection for a peripheral neuropathy is 
not well grounded for the following reasons.  First, the 
Board finds that presumptive service connection for 
peripheral neuropathy due to herbicide exposure is precluded 
because the medical evidence demonstrates that acute or 
subacute peripheral neuropathy, as defined by the 
regulations, did not become manifest to a degree of 10 
percent or more within a year after separation from service.  
Second, there is no medical evidence showing a nexus or link 
between the veteran's post-service peripheral neuropathy and 
his period of active service.  Third, there is no medical 
evidence to show peripheral neuropathy during service or 
continuity of symptoms of the claimed disorder over the years 
since the veteran's separation from service.  As to the 
veteran's history of continuity of symptoms that he 
attributes to peripheral neuropathy, being a layman, he is 
not competent to give an opinion regarding medical causation 
or diagnosis, and his statements on such matters do not serve 
to make the claim well grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Such evidence must be medical, unless 
it relates to a condition that the Court has indicated may be 
attested to by lay observation.  Peripheral neuropathy is not 
one of those conditions.  Savage, supra.  

Therefore, the only evidence of record supporting the 
veteran's contentions are his own written statements and 
hearing testimony, the hearing testimony of his wife, and the 
written statements of the veteran's various family members 
and his employer.  As a matter of law, these individuals, 
including the veteran, are not competent - as laypersons - to 
offer opinions that the veteran's post-service peripheral 
neuropathy is related to service.  Again, such statements do 
not satisfy the medical nexus requirement and cannot, 
therefore, render his claim well grounded. Espiritu, supra.  
In other words, the veteran needs to show medical evidence 
that his peripheral neuropathy can be medically linked to 
service.  By this decision, the Board is informing the 
veteran that competent medical evidence of causation is 
required to render his claim well grounded.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
positive evidence with the negative evidence so as to 
otherwise provide a basis for favorable resolution of the 
veteran's appeal. 

The Board recognizes that this appeal is being disposed of in 
a manner that differs, in part, from that used by the RO.  
The RO denied the veteran's claim on the merits, while the 
Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).


ORDER

A well-grounded claim not having been submitted, service 
connection for peripheral neuropathy is denied.


REMAND

At the outset, the Board observes that the veteran is 
currently service-connected for only one psychiatric 
disorder, PTSD.  However, a June 1999 VA medical statement 
includes the following psychiatric diagnoses: Mood depressive 
disorder, recurrent; PTSD, chronic; and a GAF of 45.  The 
examiner commented that the veteran's "medical conditions 
are severe and incapacitating.  He has continued to work, but 
in a limited fashion.  He definitely requires a review of his 
disability compensation, and should be strongly considered 
for an increase."  

The Board also notes that the June 1999 Travel Board hearing 
transcript includes testimony that the veteran has been seen 
every 2 to 4 weeks for outpatient treatment concerning his 
psychiatric problems since the last psychiatric examination, 
which took place in September 1998.  However, such outpatient 
treatment records have not been associated with the claims 
file.

Under the particular circumstances of this case, the Board 
believes that the medical evidence pertinent to the veteran's 
PTSD is not adequate to allow for proper appellate review and 
that additional development is necessary.

The Board also observes that the RO's November 1998 rating 
decision included a denial of the veteran's claim of 
entitlement to a total compensation rating based on 
individual unemployability.  The Board construes the 
veteran's statement in support of claim, received by the RO 
in February 1999, to be a notice of disagreement (NOD) with 
respect to the denial of that claim.  However, a statement of 
the case was never issued by the RO.  While the Board may not 
exercise jurisdiction in the absence of a properly perfected 
appeal, the matter must be remanded for the issuance of a 
statement of the case.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995). Although the Board has in the past referred such 
matters to the RO for appropriate action, the Court has held 
that the proper course of action is to remand the matter to 
the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Any VA medical records since 
September 1998 documenting ongoing 
psychiatric treatment/therapy should be 
associated with the claims file. 

2. The veteran should be scheduled for a 
comprehensive VA psychiatric examination 
in compliance with the Diagnostic and 
Statistical Manual of Psychiatric 
Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-
IV), including the assignment of a Global 
Assessment of Functioning (GAF) score, to 
determine the severity of the veteran's 
service-connected PTSD in the context of 
his overall psychiatric symptomatology, 
including the relative contribution of 
symptoms associated with other 
nonservice-connected psychiatric 
disorders, such as the June 1999 
diagnosis of recurrent mood depressive 
disorder.  That is, to the extent that is 
possible, the psychiatrist should 
distinguish social and industrial 
impairment due to PTSD from impairment 
from any other nonservice-connected 
psychiatric disabilities that may be 
present, including a recurrent mood 
depressive disorder.  The claims file 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  All tests and 
studies deemed necessary should be 
accomplished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the currently assigned 
disability rating accurately reflects the 
severity of the veteran's PTSD 
symptomatology, taking into account the 
effects of other diagnosed nonservice-
connected psychiatric disorders, 
including a recurrent mood depressive 
disorder. 

4.  If the RO continues to deny an 
increased rating for PTSD, the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the board for further 
appellate consideration. 

5.  The RO should also issue a statement 
of the case on the issue: Entitlement to 
a total compensation rating based on 
individual unemployability.

The veteran is hereby informed that the 
Board may only exercise jurisdiction over 
an issue after an appellant has filed 
both a timely notice of disagreement to a 
rating decision denying the benefit 
sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Hence, if 
he wishes to appeal RO's denial of a 
total compensation rating based on 
individual unemployability, he must take 
appropriate action to perfect his appeal 
following the issuance of the 
aforementioned statement of the case.  If 
the RO's determination is adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to assist the veteran in the 
development of his claim, to ensure an adequate medical 
record for appellate review, and to comply with procedural 
due process of law.  The Board intimates no opinion as to the 
ultimate disposition of the appeal.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

